22 So.3d 863 (2009)
In the interest of D.H., a child,
B.F., Appellant,
v.
Department of Children and Family Services, and Guardian Ad Litem Program, Appellees.
No. 2D09-1757.
District Court of Appeal of Florida, Second District.
December 16, 2009.
*864 Jackson S. Flyte, Regional Counsel, Second District, and Jeffrey Sullivan, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and David J. Lopez, Assistant Attorney General, Tampa, for Appellee Department of Children and Family Services.
Jennifer S. Paullin, Orlando, for Appellee Guardian Ad Litem Program.
WHATLEY, Judge.
The Mother appeals the order terminating her rights to her daughter, D.H., based on section 39.806(1)(c), Florida Statutes (2008) (continuing involvement of parent threatens child irrespective of provision of services). The Department of Children and Family Services and the Guardian ad Litem concede that termination on this ground was not supported by clear and convincing evidence. Our review of the evidence presented at the termination hearing leads us to concur.
Accordingly, we reverse and remand for further proceedings.
CRENSHAW and MORRIS, JJ., Concur.